 SIX iI (;S ()\II:R MII)-AMI:RI(A. IN( Six Flags Over Mid-America, Inc. ad InternationalUnion, United Plant Guard Workers of America(UPGWA). Case 14-CA-12902October 24, 1980)SUPPLEMENTAL DECISION ANI)ORDER13 CAIRMA1N F\NNIN(6 NIl lBEIltRSJINKINS A.\NI) ZIMMIRM \NOn August 19, 1980, Administrative Law JudgeClaude R. Wolfe issued the attached SupplementalDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and thcCharging Party filed a brief supporting the Admin-istrative Law Judge's Supplemental D)ecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panrel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings, conclusions, and recommendationsof the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby reaffirms its overruling of Re-spondent's objections to the March 15, 1979, elec-tion in Case 14-RC-8812 and the certification ofInternational Union, United Plant Guard Workersof America (UPGWA), as the representative of theemployees in the appropriate unit; and orders thatthe Respondent take the action set forth in the De-cision and Order previously issued herein on De-cember 3, 1979, reported at 246 NLRB No. 102.1 he toa rd' , original )ecislon and Order in this prccedl ig is rpert-ed a 246 NI RH No 11)2 ( 1'7C1SUPPLEMENTAL DECISIONSi \AITlI-Nt OF 'ItII CASICI.AUI( R. WOI.FF. Administrative Law Judge: O()nDecember 3, 1979, the oard issued its Decision andOrder' in this proceeding finding Respondent Six FlagsOver Mid-America, Inc., violated Section 8(a)(5) and (1)of the Act by refusing to bargain with InternationalUnion, United Plant Guard Workers of America(UPGWA), herein called the Union, after a Decision andCertification of Representative issued by the Board onJuly 25, 1979,2 wherein the Board adopted the RegionalDirector's findings and recommendations overruling Re-246 NI R No 1022 Not rprled in soilnenCs, ,f t;lrd i)ecislillis253 NLRB No. 13sporndetl's objections t cotiduc affecting te lectionresults in Case 14 RC-8812. andl issued a Certification ofRepresentative to the Union colring tuiit of Respond-ent' sccirity guards. After the issuance of the oard'sI)cCnl her 3, lq79, Decision arnd ()rder, Respondent peti-tioIed the tUnited States Court of Appeals for tilhe ighthCirciii for rc xisNe()n March 28, 198(), the oard rqucstcd the court torentllad this case for rcconsideration, The coutrt ranltedtile oard's request and, on April 23. 1980, issued itsorder rremni;ding the case to the Board "for tle liniitedpurpos of reconlideritllg its decision oln , hetlher the Iieul-tra;lit of the Hoard ;1s Inpaired and s htlther there v;asa;1 resultinig impact on the election." ()n June 23. 198().the (iclleral Colllsel Illov(ed tile Board t reopen therecord to addnie newly discovered c iduclce theHoard. on July 3 19X(), granted the (ieneral Couisel 'motion anlld ordered a hearing befire i a administra;tivclaw judge fr further proceedinllgs consistclt s \ith thecourt's remand. Respondent, o July 7, 1980, filed amotion w ith the court that the Hoard be held in con-tempt and its July 3, 198(0, order be quashed. The courtdeiced Respondelit'lt motions andl directed the parties toproceed to a prompt e identiary hearing before in ad-lillistraltivc la:D jldgc. In 11 his posture, the hearinlg asconducted by me oin July 28, 98X(), in St ouis. NMissou-ri.All parties appeared at the hearing and were affordedfull opportunity to introduce oral and documelnntar) ei-dence relevant t the material issues. Uponl the entirerecord,:' my ohbservation of the demeanor of the 's it-nesses. and with due consideratioln for the able briefs ofthe parties. I make the following findings with respect toResponldent's ohjectionsl to conduct affectling the restltsof the election.T1he Conduct ill Questio nThe Marcet 15, 1979. election now beiig contested wasthe second held in Case 4-RC-8812. The first was con-ducted o(i January 18, 1979 The Union lost and filed oh-jections to that election. On February 14, 1979, the Re-gional Director's report anid recommendations issued.overruling some of the Union's objections and referringthe rest to hearing. Thereafter, the parties entered into astipulation, approved by the Regional Director, settingthe first election aside. The stipulationi contains a nonad-mission clause by Respondent.The Conduct of Walters and Rodden()n February 23, 1979. Respondent sent a letter toea,h of its guards explaining that to expedite matters Re-spondent had voluntarily agreed to a new election. butdid not admit any wrongdoing or any finding of employ-er impropriety by the Board. On February 24 or 25, afterreceiving the letter, several guards were gathered intheir lounge discussing Respondent's February 23 letter.During this discussiot Gerald Walter,, a nonsupervisorysecurity guard aid union alherent. said that the Compa-n, had only agreed to a second election because it was: (rliti error, ii) thil IrilLsrillpt iire hIcrch bti, .111 .orr,.lte dIl l  I) CIS I()'sONS ()01I NA I I)NAI. I ABi()R R A l IO()NS B()ARI)afraid the Hoard would find tlIc Company guilty of someicillegal activity if a hearing were held. Walters referred toRespondent's February 23 letter as a "adinission ofguilt." Security guard Iness Jill Morrison, who reCdiblytestified to Walters' statements above .asserts that shcassumed Walters' comnientlis were just his own personalopinion.Although Michael Aiiderson is a wvitness whose tcsti-mony must be viewed with considerable caution, fill rcasons later set forth in his Decision, I credit hini in thatboth Walters and guard John Rodden told hint that Re-spondent's agreementl to a second lectionl aiounlted toan admission of guilt.The relevant evidence with regard to other conduct oflJohn Rodden is found il his testinrony, and that of secu-rity guards Joseph Brenner, Jr.. and Michael Anderson.'Hrenner's testimony ssih respect to Rodden's conductis internally inconsistent, and inconsistent %%ith his pre-hearing statement to the Board.` Furthermore, it ap-peared to me that he was consciously embroidering histestimony and evading a accurate version of Roddenl'sactions. I do not credit his testimony where it conflictswith that of Rodden, who was a more impressive witnessin terms of' both demeanor and direct and consistent tes-timony.I find that after the issuance of the Regional Director'sFebruary 14 report, Rodden procured a copy I'ron theUnion's attorney, and told Brenner he had a documenthe would like Brenrier to examine because Roddenlthought it might assist Brenner in making up his miindabout the forthcoming election. The following day,Rodden handed Brennier a copy of the report, whichcontains summaries of the testimony of the witnesses4 Morrisoil als nrl inlpresie xvx. ss xxl ;io appearedl t h bslthllcl]certain lf what 'he hi;ltl Ilcrdt, iml to he ca:ret1ulls ;ld IIholl.] rclatllngit I do not credit \r'ahters' gcreral scrsioi where il iighl appear to ..tradic tl;lt Oif Morrisont'he tlimoll} lf I)avld Pailik Respoidelt's genilerl imalinigcl, Is-far as i is relevani to Rodden's conduct, corlris ,I', o h carlsay tid l hils ietevidenliar weight Illr do I colnsidcr II a persuasi e factor in evaluiltilliigAnderson's credihilityr A eCxamples of this inclilsitric .I3rcnncr irst cIlceLded thailtRodden lneer used Ihe word "afliidavits,," acknovlctlginrig that it as;li his(Brenner's) conclusionll hal thll h lt as slhalt Rodden was talking ahlioul tclater denies recalling Rtidden lme(llti(lliig anythillg abholt ;a sulIlilTar aildquotes him as sa lilg. "I call show Mla tile af tlidail" I leull. )CIt'IOIitedC`ithi his preha;lring slltenlenll i xwhlt'h liht quoti, d Rddc ii as ri)ig."'These are smnllaries of the aflidavits,'' i(e Cva.i:cly tciiCd i perli-riten part, as (olllowsA }i\;ldetvly Joihn ITust have said, "I'hese aire the slumrires I:; as led i( believe Lha at first lie .crc affidasil s } Intly I rllSthaxle said Ihiat they cre summaries Ihis is- deiiticl ,hi;lt I sidT'his is my signatureA. I had heard nlothing mentioncd of' sulilmaries I wals toassumrne if he would have said siumniaries II would hav :e rnllde a bitof difterence to me. Hlut wh l hie said aflidav;s, it i luck lul ill mymind that that is what caused nle II say. "WIell Johln, I theiigHt tihe>were confidential."Q Now did Mr. Roiddenl use the affid;lavis or siatelnrltls'A. Statemeiiishe didn't use the wo ird affidavils?A Well I gave the manl a siateenti ailld hey called it itl t'flidtaiiSo I assumed that hey were affida itsQ You assumed they were affid isA Yes, sirproffercd to the Regionlal )irector inl the foirm of investi-gative affidavits. Rodden told Brenner to examitine it, re-I'rred hini to the sectionl regardinlg a November l978 i-creaseC oft 35 cents, and opCtied that employces had re-civcd ;l 7-pcrccent increase i accord ith the xisttilgpresidential guidelines. I also find it is reasonablyv proh-able that lie mentioned to Birenner that the docuniitcontained stnlnniarics f testimonrl received by the Re-gionalll I)Irector, bIut I credit Roddeni that he had neitherseen or told anyone that he had secel the actual prehear-ing statemcnllts, sumnlmarized thereiln." I further inid thatthe evidernce relating to te rennller/Rodden coinversa-tions warrants no finding that lie had bcin shox~sni or pro-vided the statements or copies thereof bhy Board agents.In a swornl affidavlit given to a oard agetit on March28. 1979. Anderson asserted that RKoddcn asked hini. onMarch 2, if he would coinsider a "secret docunicit'" thatcould change his mind about the Union if Rodden couldshow it to him. Anderson then asked Rodden, accordingto this affidavit, what secret docttnlent he was rcferringto. anid Rodden present(ed him with a rolled up docu-ment that Rodden described as the result of the Boardagent's investigationl which Anderson should not revealto others because it could get Rodden and others in trou-hbc. The affidavit continues that the two examined thelestimonly of Andersonl and others therein, and discussedtestimony in the documenit about the pay increase thatRodden explained to Anderson. In this statemeit. Ander-son asserted that Rodden characterized the documentbeing reviev wcd as a "secret document" t obtaried fromthe Board agernt in confidence, and which was aailableonly to Responident, the Union, and their attorneys, fortheir eyes only, and that Rodden stated that Board agentGardiner had showni him affidavits of witnesses whichRodden thel read.Andersonl gave another affidavit to the Board on May17, 1980, retracting his earlier statement that Rodden (1)had used the term "secret document" in their March 2conlversation; (2) had not shown him the title page to thedocument they discussed; (3) stated he had received thedocument from the Board or its agent in confidence; or(4) stated Board agent Gardiner had showed him Ander-son's statement. This second affidas it substantially sup-ports Rodden's testimony.At the hearing, Anderson testified that he had givenfalse testiniony in his first sworn statement in order tohelp Respondent. The record is clear that any misstate-ments or fabrications by Anderson were of his owndoing, withlout the knowledge, suggestion, solicitation,approval, or encouragement of Respondent. Moreover, Inote that although he stated in his second affidavit thathe first heard the term "secret document" from Re-spondent's attorney during investigation of the objec-tions, Anderson credibly acknowledged before me that,in fact, he had first heard the term from Brennier prior toAnderson's meeting with Respondent's attorney. The' I h Regional Direcitr had recorlnlerdcd ioverruling the Urli's robe l l l to i lis rilisethis ctoclsiitI is urilhLer suppirtetil hs tJrenillr's IetiiTiOii thatRoddt11i told hill thre xx re I1(I niasm il ht stateclentt he las shituo n.but he CLil l ell A ho, the uilliesses were fromrn halt xula ald112 SIX F.A(iS ()VER MD-AM.RICA, INCrecord sxarrants no inference of the slightest improprietyto any counsel.Considering all of Anderson's prehearing statementsand hearing testimony, together with his demeanor, andnoting that he was against the Union when he gave hisfirst written statement, but for it 'when he gave hissecond, I am persuaded that his testimony, written andoral, must he viewed as questionable at best, and thesince retracted statements in his first affidavit which at-tribute alleged misconduct to Rodden are entitled tolittle, if any, weight.In the circumstances, I credit Rodden's version ofevents and find that he showed the Regional Director'sreport to Anderson on or about March 2 while theywere working. They discussed the 35-cent raise and itscomputation, with Rodden again expressing his opinionthat the Company was following the president's guide-lines. In response to Anderson's question, he advised thathe had obtained the Regional Director's report from theUnion, and that it was a public document. Rodden didnot describe the report as a secret document or say thathe received it or affidavits from the B1oard or its agents.Nor was he ever shov l copies of an Board taken affi-davits, other than his own. or tell anyone the Boardagent had shown him any.ConclusionsI do not agree with Respondent that the agency statusof Rodden and Walters vi%-a-vi% the Union is immaterial.It is well settled that less weight is to be accorded to theconduct of rank-and-file employees than that of the par-ties to an election in considering election objections. !Rodden and Walters were indeed outspoken union parti-sans. This does not of itself make them union agents.Viewed in the light most favorable to Respondent, theevidence shows that Walters attended a meeting with theUnion and Respondent \wherein an election agreementwas reached, and was present at that meeting to assistthe Union. With respect to Rodden, he acted as theUnion's election observer at both elections and at thesecond election signed the eligibility list and the tally ofballots for the Union, inl the absence of any other unionrepresentative. Rodden was the only union observer atthe second election.Walters' presence to assist the Union iii arriving at anelection agreement means nothing more than that theUnion utilized an adherent with personal knov ledge ofthe work force and Respondent's operation to provide itwith the necessary information preliminary to reachingthe election agreement. I find nothing in this activit towarrant even an inference that Walters was acting onbehalf of the Union when he made the statements thatRespondent objects to. Similarly. the use of Rodden as aunion observer does not translate into a designation ofhim by the Union as its agent for all purposes, nor doesthe presence of Rodden at counsel table to assist theUnion's counsel before me suggest that Rodden pos-sessed any agency status when he engaged in the con-duct in question. There is no evidence that the Union in-I See, g .I-hbricuL In , 213 NI.RB I l , 11')7 (1'1771. aiid .I. R IB.irunmar o/ (Cahljiirnu I ., ) I t 2422, 425s I lI ( lr It 7 stigated, directed. authorized, adopted, ratified, or con-doned any of the alleged conduct of Walters or Roddenin issue before me, and I ind the were not actine asagents of the Union when they allegedly engaged ili thisconduct, nor may such conLduel be attributed to theUnlion on the hasis of the record hefore meThe comments of Walters alld Rodden with respect toRespondent's "adnission of guill" acere lclear expres-sions of personal opinion easil recognizable hy the clec-torale as such, i a nd % ere readil susceptible of alia-lion hby the employees, all of whom had a copy of Re-spondenll's letter to assist that evaluation, and none ofwhom had any apparent reason to believe either Waltersor Rodden were privy to managenent's reasons otherthan those openly expressed in its letter.All that Rodden did was discuss ln unaltered publicdocument vith Anderson and Brenner: invite their atten-lion to it: express his opinion on the computation of thepay raise; speculate with them on the identity of the A it-I1csses whose summarized testimon appears in the docu-ment; and try to persuade them to support the kUnion.This activity by a unit employee amounts to nothingmore than permissible campaign propaganda in an3even t.I find that neither Rodden nor Walters said nor didanything that would arguably impair or call into questionthe oard's neutrality or otherwise constitute objection-able preelection conduct. Thus. their conduct is not oh-jectionable on to grounds: (1) it is not attributable to aparty:TMand (2) it does not in itself rise to the lecel ofobjectionable conduct arrant ing setting aside the dlec-tion.There is no probative evidence that any oard agentengaged in any act ".hich tends to destroy confidencein the Board's clection process, or which could reason-abhly he interpreted as impugniiig the election standards[thle oard] seek[s] to maintain."l'2]hi, i 1s 1s\ldenc h .\litrii-iit c,tilrl5 hil hti it( lltdr, i uICrs' tllrlllll ,a' hi, pililOl. ;llld Ih. kLii l.dgL' h\ Ctipipo(..' I}ltlR edIdent Inl ,iltcrs rc trong unilllll piarll,tls siI.I J h- i C .i rta'.,II.ilh ' letdci. 'l i Cakll -tipl wh) c,', 1i lit' Iheir ItilIT I IIt'Ix tnilr i RtIp0nl. AClll tih C;lliIol" (iutIon Inidqr.t.-f-i'ttt /tsl, 24) N R 546 1179"), Hh',1uIn iitti (lrpoiitlr .23i N R 1 (I'?) U)nlt (ltor ii t 215 N Rl595 11)7S) /Oirmoo. li, 2 N R I (I 191 l)iuhi, ( ,r, (, .Im ,rp,irtd. 2 Nt Rll 217 IJ 74iL Rht. r ,. 17.3 N R 1414 (I9I .aridI1I/'Jri ( upa, lltor ( ,punti 1) ...Ot.. .o/ P R 5l/rn &t (,. -Ir .IhlINI R 15 1 I i,). { iLJlteIl o1 hs RI' spritctm arc IIstildgtllg.ihibl t he,liu,al/ lio/i, lIlt r or rltp lr ll· l ltldulI t illll g 1 d I rlihullr l T elptliees ,t .ltr1 lt [pr duiCllnrs i I B ard itello n hallltl di',trliilltron liIllCrel irii oiITpllits lhcrcrs mlelalditlig etnlpiots I, heli cc Rcsplt.ltltt thcreii had hecrt fltind giilis h} the tliirde nii,c of litBlard', fficiad elct r nlicc anti ditrhbtiin ot ]eaflt' tti',hl l lh tct'l/.rig the setiltllle t ,j unllfair lahor prathie harge, s fildgllgs of gilt h.til' hloard Rp(Tlldci11'prfter of ( obilrwl l*tutra, (rtponroiti 23NIRt Q9I) ) "'7s), t, ulpl1orl Its ohltlltln is al,, 'I ilappilt' he b lile t i l tilt'i% ' i l ltt id dothltari~tl hi t.l I mnI kt a eticr k rlt[lli1 (trck 11 Itlt i ai .ialrolirt i1 he ( O nrnllmi-lr i I ihor t M1issihUi111i1tl I 2 (il'tk timp]ii t'%, S pcrti'Lt'111 l' ' it sp.hllpkc ino i-.llghs ,;w-ilhnn 24 1hltllS A' t1 ' LCLt1 111/. xt-l lnig lth %11J 1 ' 1i t i J lll-ll th eB}oard t;>1111 J Th ptl'lTlIlla h1,r zrLifu~.orIfl- CCLe Ie 1Ard'i, appearaiceof 1 lltl l ltls N.) %tlth Cl rcl lTMl1CC' , XIII 11U 1 t'lU7 .thlrr~ Irc't m 1S nglccrmtn ( r. ith N[ R t "h q lt67)II I)CISI()NS ()F NA I()NAI. I.AIB()R RI.AFI()NS B()ARI)In sum, the evidence will not support any finding ofimpairment of the Hoard's neutrality or resulting impacton the election.R ECO()MMENDATI()NIt is recommended that Respondent's Objections beoverruled, and that the oard's prceious Decision andOrder herein be affirmed hvby the Board.114